Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 23, 2022, has been received.  The amendment of claims 1, 3, 6; cancellation of claims 2, 4, 5, 11, and 12, is acknowledged.
Allowable Subject Matter
Claims 1, 3, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a multi configuration thermometer having an elongate body and an elongate probe arm having specific structures.  The cited art, U.S. Patent Pub. 2017/0254706 (“Ganrude”) in view of U.S. Patent Pub. 2004/0264546 (“Wong”), discloses a similar multi configuration thermometer having an elongate body and an elongate probe arm having specific structure.  However, the cited art does not appear to explicitly disclose or suggest a multi configuration thermometer for use in an infant ear and infant rectal temperature measurement including an angular distance between the probe arm in the first use configuration and the probe arm in the second use configuration being about 180 degrees; and the thermometer further including sensing circuitry housed in the body and a display mounted on the body and coupled to the sensing circuitry, the temperature probe electrically coupled to the sensing circuitry, a disposition of the sensing circuitry and the display relative to the body not changing between the first use configuration and the second use configuration.  Thus, the specific structure of the multi configuration thermometer as provided in the present claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853